UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):February 5, 2008 AMS HEALTH SCIENCES, INC. (Exact name of registrant as specified in its charter) OKLAHOMA (State or other jurisdiction of incorporation) 001−13343 (Commission File Number) 73-1323256 (I.R.S. Employer Identification No.) 711 NE 39th Street, Oklahoma City, OK (Address of principal executive offices) 73105 (Zip Code) Registrant’s telephone number, including area code:(405) 842-0131 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13a-4(c)) Item 1.03 Bankruptcy or Receivership On February 4, 2008 the Company mailed a notice from the United States Bankruptcy Court, Western District of Oklahoma, to all of the common stock shareholders of record of AMS Health Sciences, Inc., notifying them of the potential disposition of their stock under the Company’s plan of reorganization as a result of their Chapter 11 Bankruptcy filing of December 27, 2007. Item 9.01 Financial Statements and Exhibits. Exhibits: 99.1 Letter from the United States Bankruptcy Court, Western District of Oklahoma to the common stock shareholders of AMS Health Sciences, Inc. SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AMS HEALTH SCIENCES, INC. (Registrant) Date:February 8, 2008 By:/s/ Jerry W. Grizzle Jerry W. Grizzle President and Chief Executive Officer EXHIBIT INDEX Exhibit Number ExhibitDescription 99.1* Letter from the United States Bankruptcy Court, Western District of Oklahoma to the common stock shareholders of AMS Health Sciences, Inc.
